DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase, 'storage medium' in the claim 17 is a non-statutory subject matter (see MPEP 2106.01) because the disclosure defines the “medium” that does not exclude magnetic, optical, infrared, electromagnetic, and/or propagation medium and they can be construed to encompass an unpatentable wireless medium such as an electromagnetic carrier signal.  

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 1 is an Apparatus claim.  Claims 5-15, dependent claims of 1, starts off as a Method claims.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. *> IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);< Ex

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sagues et al. (U.S. Publication 2005/0130459), hereinafter Sagues in view of Mooney et al. (U.S. Publication 2014/0197696), hereinafter Mooney.

Referring to claim 1, Sagues teaches, as claimed, a system (see Fig. 5) for automatically configuring an I/O port (see Fig. 5, 74), comprising a central processing unit (see Fig. 5, System Controller 72), a control device (see Fig. 5, I/O Module 66 and Fig. 6, Microprocessor 82), and a controlled device (see Fig. 5, Device #2), wherein: 

the controlled device is connected to the central processing unit or connected to the central processing unit via the control device (see Fig. 5), and is configured to send request information to the central processing unit, and the request information carries a type (signal type, see Paragraph 18) of a signal required by the controlled device (required communication, see Paragraph 18); 

the central processing unit is connected to the control device, and is configured to send an instruction (programmed/directed by the controller, see Paragraph 40) to the control device according (see Fig. 5) to the type of the signal; and 

the control device is configured to configure the I/O port according to the configuration instruction (see Fig. 7, Configurable Connectorized I/O Module 120 or 122).

Sagues does not disclose expressly a configuration instruction.

Mooney does disclose a configuration instruction (configuration command, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate configuration command of Mooney into an instruction of Sagues.

The suggestion/motivation for doing so would have been to improve adaptability of Sagues by supporting different protocols via an instruction (see Mooney, Paragraph 10).

As to claim 2, the modification teaches the system according to claim 1, wherein: when the controlled device is connected to the central processing unit, the controlled device is connected to the central processing unit via a communication line (see Sagues Fig. 9; Note all the dotted lines) or a feedback response line; and when the controlled device is connected to the central processing unit via the control device, the controlled device is connected to the control device via the communication line or the feedback response line (feedback, see Sagues Paragraph 45).  

As to claim 3, the modification teaches the system according to claim 1, wherein the central processing unit (see Sagues Fig. 5, System Controller 72) is further configured to receive the request information sent by the controlled device when the controlled device (see Sagues Fig. 5, I/O Module 66 and Fig. 6, Microprocessor 82) is connected to the central processing unit, and receive the request information sent from the controlled device to the control device and forwarded by the control device when the controlled device is connected to the central processing unit via the control device.  

As to claim 4, the modification teaches the system according to claim 1, wherein: the control device is further configured to, after configuring the I/O port according to the configuration instruction, feedback information (feedback, see Sagues Paragraph 45) that the I/O port has been successfully configured to the central processing unit; and the central processing unit is further configured to, after receiving the information that the I/O port has been successfully configured (tested, see Sagues Paragraph 48), send an instruction to the control device or the controlled device according to the type of the signal.  

As to claim 18, the modification teaches the system according to claim 1, wherein: the control device comprises an internal circuit (see Sagues Fig. 6; Note, circuit shown are internal) and the I/O port, and a device signal is transmitted to the internal circuit via the I/O port (see Sagues Fig. 6).

As to claims 5-15, they are directed to method/program to implement the device as set forth in claims 1-4 and 18.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Nakaya (U.S. Pub. 2001/0052793) discloses reconfigurable device having programmable interconnect.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183